Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-3 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The objection to the specification is withdrawn.

Double Patenting
The provisional rejections of claims 1-3 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/851,999 and 17/506,559 (not 17/506,561 which is the instant application) are maintained.
Applicant’s statement that the rejections be held in abeyance is noted.

Claim Rejections - 35 USC § 112
The rejection of claims 1-3 under 35 USC 112, first paragraph, written description is maintained.
Applicant argues, treating renal impairment is described throughout the specification such as in paragraphs [0059]-[0062] which provide numerous ranges and amounts that overlap/encompass the claimed daily dosages.  Applicant’s argument was considered but not persuasive for the following reasons.
As stated in the previous Office Action, the instant claims are directed to treating acute hyperammonemia due to propionic academia (PA) or methylmalonic academia (MMA) in a patient with renal impairment via administering carglumic acid (i) “at a daily dosage of 75 mg/kg/day for patients less than or equal to 15 kg or 1.65 g/m2/day for patients greater than 15 kg divided into two equal doses” (see instant claim 1); (ii) “at a daily dosage of 25 mg/kg/day for patients less than or equal to 15 kg or 0.55 g/m2/day for patients greater than 15 kg divided into two equal doses” (see instant claim 2) or (iii) “at a daily dosage of 25 mg/kg/day for patients less than or equal to 15 kg or 0.55 g/m2/day for patients greater than 15 kg divided into two equal doses” (see instant claim 3). 
Applicant points to paragraphs in the present specification wherein 75 or 25 mg/kg/day falls within a range disclosed therein.  However, even if one agrees that said mg/kg/day falls within the disclosed range, there is nothing in the present specification that ties said amounts to “patients less than or equal to 15 kg” nor is there any disclosure of “1.65 g/m2/day” or “0.55 g/m2/day” for patients greater than 15 kg.  In short, there is no description of the cited limitations in the present specification.
Additionally, as noted in the previous Office Action, MPEP § 608.04(a) states, “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
In the instant case, as argued by applicant, 75 and 25 mg/kg/day are encompassed by broad disclosures.  Said recitations, although, encompassed by broader disclosure are considered new matter because there is no disclosure of said specifics in the present specification.
For these reasons, the rejection of claims 1-3 under 35 USC 112, first paragraph, written description/new matter is maintained.

The rejection of claims 1-3 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 under 35 U.S.C. 103 over Highlights of prescribing information, CARBAGLU, (Year: 2013) and Daniotti et al. (2011) in view of Azhar et al. (2019), Matzke et al. (2011) and National Kidney Foundation (2018) is maintained.
As set forth in the present specification and evidenced by Highlights (2013), the use of carglumic acid in the treatment of hyperammonemia and the initial dose of 100 mg/kg/day to 250 mg/kg/day divided in two to four doses was known in the art at the time of the present invention (See paragraphs 0002-0006 of the present specification; Highlights, in its entirety). Daniotti et al. teaches carglumic acid is useful in treating hyperammonemia due to NAGS deficiency, Propionic acid (PA) or methylmalonic acidemia (MMA) as recited by the instant claims (see the reference in its entirety). The reference also teaches administration of 60-100 mg/kg/day was useful in decreasing blood ammonia level (see page 23, N-acetylglutamate synthase deficiency; page 24, Propionic acidemia and Methylmalonic acidemia; see dosage range in instant claims 1-2). 

Highlights and Daniotti et al. do not teach the identification of patient as having renal impairment and administering carglumic acid at a reduced daily dose of 50-125 mg/kg/day, 15-60 mg/kg/day, 5-60 mg/kg/day or 2-25 mg/kg/day divided into two to four doses as recited by the instant claims 1-4, respectively. 

However, 
there is an overlap in the dose range taught by Highlights and Daniotii and those recited by instant claims 1 and 2; and 
Azhar et al. and Matzke et al. teaches reduction of drug doses in patients with 
reduced kidney function as an accepted standard of practice (see the references 
in their entireties).  As would be known by the skilled artisan in the art, impaired renal function can influence a drug excretion and clearance.  This would be especially true for renally cleared drugs (see for example, Azhar et al., Drug accumulation).  As set forth by Azhar et al. and would be known to one of skilled in the medical art at the time of the present invention, when reduced kidney function is suspected, baseline renal function should be determined and the utilization of GFR to make said determination was also known in the art at the time of the present invention as evidenced by National Kidney Foundation (NKF) (see NKF in its entirety, especially Tables on pages 2 and 3).

Based on the teachings in the art and the level of skill of the ordinary artisan in the medical art at the time of the present invention, it would have been obvious to adjust the dose of carglumic acid according to the level of kidney function for treatment of hyperammonemia in patients with reduced kidney function, i.e., moderate, severe or end-stage renal impairment as instantly claimed. Determining the amount(s) of carglumic acid that would be useful in said patient population(s) would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention. The motivation would be based on the desire to reduce any adverse effects caused by increased levels of the drug in said patient population(s).
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant’s argues in both the Remarks and Declaration filed April 25, 2022 that determining the dose of carglumic acid in a renally-impaired patients is not routine.  Applicant’s argument was considered but not persuasive.
According to applicant, determination of the dose of carglumic acid in a renally-impaired patient requires dedicated human clinical trials and is Not routine because (i) there is a threat of permanent damage or death to a newly treated patient population, (ii) said determination requires clinical trial and (ii) the claimed dose is critical to ensuring the safety of the patient.
As noted above, the use of carglumic acid for treating hyperammonemia and the reduction of drug doses in patients with reduced kidney function as an accepted standard of practice in the art were known in the art at the time of the present invention.  Thus, reducing the dose of carglumic acid given to non-renally impaired when renally impaired patients are treated with said carglumic acid would have been obvious to the skilled artisan at the time of the present invention.  The motivation to reduce the amount of drug given to a patient with reduced kidney function would be to reduce the risk of adverse drug reactions as taught by Azhar and would have been obvious to the skilled artisan in the medical art at the time of the present invention.  
The examiner also notes the overlap in dose ranges of claims 1 and 2 with the dose ranges taught by the art.  
As recognized by MPEP § 2144.05, in the case where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The determining of the dose of carglumic acid to administer to a patient based on the kidney function of said patient would require only routine experimentation which would have been within the level of skill of the ordinary artisan, a doctor, in the medical art at the time of the present invention.  It also would have been obvious to said artisan that the amount(s) of carglumic acid would differ based on the level of renal impairment.
In other words, based on the knowledge in the medical art as it relates to treatment of renally-impaired patient, the determination of the amount(s) of carglumic acid needed to treat hyperammonemia in said patient populations would have been within the level of skill of the ordinary artisan, i.e., a doctor, at the time of the present invention.  The fact that applicant made said determination does not render an obvious process non-obvious.
Lastly, the examiner notes that even within the claimed ranges, the amount of carglumic acid useful in treating hyperammonemia in a specific patient would have to be determine via routine experimentation.  That is, the amount of carglumic acid would varies from patient to patient and, thus, optimization would be necessary based on the specific patient.
For these reasons, the rejection of claims 1-3 under 35 U.S.C. 103 over Highlights of prescribing information, CARBAGLU, (Year: 2013) and Daniotti et al. (2011) in view of Azhar et al. (2019), Matzke et al. (2011) and National Kidney Foundation (2018) is maintained.

Other Matters
It is noted that the instant Application No. is 17/506,561 not 17/506,559 as shown on the top of pages 3-18 of the remarks filed 04/25/2022 or 16/851,999 as shown on the Declaration filed 04/25/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628